Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
R.T. appeals the district court’s order denying his petition to vacate in part and confirm in part an arbitrator’s final award and his petition to vacate a second arbitrator’s order dismissing the claims raised in a subsequent arbitration action as barred by res judicata. We have thoroughly reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. R.T. v. N.G.S.C., Nos. 1:06-cv-01196-RDB; 1:07-cv-01079-RDB (D.Md. Feb. 26 & 27, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.